Citation Nr: 9933470	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits in the amount of $1,120 was timely 
filed.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1946.  The veteran died on June [redacted], 1987.

This appeal arises from a December 1996 decision in which the 
Committee on Waivers and Compromises (Committee) denied 
entitlement to a waiver of recovery of overpayment in the 
amount of $1,120.

At her hearing in July 1999, the appellant, the veteran's 
widow, submitted additional evidence pertinent to her claim.  
The additional materials contain documents not previously of 
record, although pertinent to the appellant's claim.  
However, the appellant has signed a written waiver of initial 
RO review.  Thus the provisions of 38 C.F.R. § 20.1304(c) 
(1999) are satisfied. 


FINDINGS OF FACT

1.  In December 1987, the appellant was awarded entitlement 
to nonservice-connected death pension benefits.

2.  In a letter dated August 7, 1991, the VA notified the 
appellant that her death pension benefits were stopped 
effective September 1, 1990 because of excessive income.  Her 
Eligibility Verification Reports (EVR) and VA Form 21-4138 
were considered in reaching that decision.  The appellant was 
then informed that the adjustment would result in an 
overpayment of benefits and she would be notified of the 
overpayment amount when it was calculated.

3.  Computer printouts from the VA Centralized Accounts 
Receivable Online System (CAROLS) show that by an August 24, 
1991 letter, the appellant was notified of her indebtedness 
amount and appellate rights.  Subsequent letters dated on 
September 26, 1991 and October 7, 1991 were also issued to 
the appellant. 

4.  Apparently, in December 1996 the appellant submitted a 
request for waiver of overpayment.

5.  That same month, the Committee denied the claim, 
determining that the request for waiver was not received 
within 180 days of notification of the indebtedness amount.

6.  By applying the presumption of regularity rule, the 
record shows that the appellant received adequate notice of 
the amount of overpayment and that she was apprised of the 
180-day time limit for the submission of a request for waiver 
of recovery of overpayment.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of $1,120 
was not timely filed.  38 U.S.C.A. §§ 5107(a), 5302(a) (West 
1991); 38 C.F.R. §§ 1.963, 3.103(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the appellant has 
submitted a well-grounded claim.  The VA, therefore, has a 
duty to assist her in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Upon review of the 
pertinent evidence of record, the Board of Veterans' Appeals 
(Board) is satisfied that all necessary evidence has been 
received for an equitable disposition of the appellant's 
appeal and adequately developed.  Id.

VA law and regulation provide recovery of overpayments of any 
benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A.§ 5302(a) 
(West 1991); 38 C.F.R. § 1.963(a).  However, an application 
for a request for waiver of an indebtedness under this 
section shall only be considered: (1) If made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) Except as 
otherwise provided herein, if made within 180 days following 
the date of a notice of indebtedness issued on or after April 
1, 1983, by VA to the debtor.  38 C.F.R. § 1.963(b)(1), (2).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A.§ 5302(a), (c); 38 C.F.R. 
§ 1.963(b)(2).

It is noted that notification to the payee should include a 
statement of the right of the payee to submit an application 
for a waiver and a description of the procedures for 
submitting the application.  38 U.S.C.A.§ 5302(a); See also 
38 C.F.R. § 3.103(b) (1999).  Notification shall include (1) 
the exact amount of the debt; (2) the specific reasons for 
the debt, in simple and concise language; (3) the rights and 
remedies described in paragraph (c) of this section, 
including a brief explanation of the concept of, and 
requirements for, waiver; (4) that collection may be made by 
offset from current or future VA benefits, subject to § 
1.912a; and (5) that interest and administrative costs may be 
assessed, in accordance with § 1.919, as appropriate.  
38 C.F.R. § 1.911(d) (1999).

In this case, the record shows that in October 1987, the RO 
granted the appellant's claim for nonservice-related death 
pension benefits.  Thereafter, the appellant's award was 
amended on several occasions due to changes in her financial 
status.  

By an August 7, 1991, letter the RO told the appellant that 
death pension payments had been stopped, effective September 
1, 1990, because of excessive income.  The RO told the 
appellant that in reaching that decision, it considered 
recently submitted EVR and VA Form 21-4138 reports, showing 
that her family income was $6,664 per year, which exceeded 
the pension income limit of $6,262 for a surviving spouse 
with one dependent.  The RO, in part, also told the appellant 
that this adjustment had resulted in an overpayment of 
benefits paid to her, and, as such, she would be notified of 
the exact amount of the overpayment and given repayment 
information.  A second notification letter was issued to the 
appellant the next day as well. 

The record then shows that by an October 7, 1991, letter the 
RO told the appellant that they had written to her on several 
occasions about her pension debt of $1,120 (it is noted that 
the referenced letters are not of record) and it was now 
urgent that she contact the office regarding the settlement 
of the debt.  The RO told the appellant that she had 60 days 
from the date of that letter to present evidence that all or 
part of the indebtedness was not past due or legally 
enforceable.

Apparently, the appellant requested entitlement to a waiver 
for recovery of overpayment in December 1996.  This letter, 
however, is also not of record.  In December 1996, the 
Committee denied the appellant's request for a waiver, 
thereby determining that the appellant did not file a timely 
request for a waiver.  A statement of the case (SOC) was 
mailed that same month.  In the SOC, the RO indicated that 
the appellant was initially apprised of her indebtedness 
amount and applicable due process rights by the first demand 
letter mailed on August 14, 1991.  The appellant disagreed 
with the determination and appealed therefrom.  

A January 1998 CAROLS computer printout shows that the first 
collection letter was mailed to the appellant on August 24, 
1991; the second collection letter was mailed on September 
26, 1991; a 60-day IRS collection letter was mailed on 
October 7, 1991; the third collection letter was mailed on 
October 26, 1991; and a subsequent letter was mailed on 
October 3, 1994.  A second a 60-day IRS collection letter was 
mailed on October 10, 1997 and the appellant's notice of 
disagreement was received on December 24, 1997.  

At her hearing in July 1999, the appellant testified that the 
veteran died in 1987 and she was awarded pension benefits.  
The appellant also testified that she received income from 
caring for a foster child and that all monies received were 
used to care for the child.  The appellant then stated that 
she submitted all income received to the RO at Los Angeles, 
California and her pension award payments were stopped.  The 
appellant then argued that this was not fair because her 
husband served almost five years and did not utilize benefits 
to which he was entitled.  She also stated that she could not 
work because of physical difficulties.  The appellant then 
described costs encountered while rearing her foster/adopted 
child.  She also testified that she responded to VA when she 
initially received notice and added that she talked with VA 
via telephone.  At that time, VA told her of the indebtedness 
and that she had to repay it.  The appellant stated that she 
was not told what to do if she wanted to appeal or how to 
appeal.  

After reviewing the procedural development presented in this 
case and documentation contained within the record, the Board 
finds that the appellant's apparent December 1996 request for 
waiver of overpayment was not timely filed.  In this case, 
the Board initially recognizes that letters dated on August 7 
and 8, 1991, apprise the appellant of the certainty of the 
creation of a resulting overpayment due to adjustments 
associated with her award.  The letter also told the 
appellant that based on the information received, adjustments 
in benefits awarded would result in overpayment and she would 
receive notice of the overpayment amount when calculated.  In 
each of these letters the appellant was also informed of her 
right to submit additional evidence, to minimize overpayment, 
and to request a hearing and representation.  A letter dated 
in October 7, 1991 apprises the appellant of the specific 
indebtedness amount and advises her to contact the office, 
within 60 days, regarding settlement of the debt.  The Board 
further notes that the record raises a presumption that the 
appellant was provided notice of the overpayment amount and 
apprised of her due process rights by a letter dated on 
August 24, 1991.  Although the claims folder does not contain 
this specific letter to the appellant from VA informing her 
of the amount of overpayment with the right to request a 
waiver of recovery of the overpayment and a description of 
the procedure for requesting a waiver, the January 1998 
CAROLS computer print-out indicates that the appellant was 
mailed proper notice on August 24, 1991, at her last known 
address and the letter was not returned as undeliverable.  

The Board acknowledges the appellant's testimony in which she 
maintains that she contacted the VA via telephone after she 
received her first notice.  She also asserted that she was 
not told of her due process rights and how to exercise those 
rights.  In this regard, the Board notes that in Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citations omitted), the 
United States United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court) held the presumption of regularity supports the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that they have 
properly discharged their official duties.  Id.; Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  Although the 
presumption of regularity is not absolute, it must be 
rebutted by the submission of clear evidence to the contrary.  
Id.; but see Warfield v. Gober, 10 Vet. App. 483, 485-486 
(1997) (The Court held that the absence of a notice from the 
claims folder did not serve as the type of clear evidence 
needed to rebut the presumption of regularity).

After reviewing the documentation contained within the record 
in conjunction with the appellant's hearing testimony, the 
Board finds that the evidence is not sufficient to rebut the 
presumption of regularity and shift to VA the burden of 
demonstrating that the appellant received notice of the 
amount of overpayment and notice of applicable appellate and 
due process rights.  As demonstrated above, even though the 
claims folder does not contain the August 24, 1991 letter 
from VA to the appellant informing her of the amount of 
overpayment with the right to request a waiver of recovery of 
the overpayment and a description of the procedure for 
requesting a waiver, a January 1998 CAROLS computer print-out 
shows that not only was the August 24, 1991, letter issued to 
the appellant, but letters dated on September 2, 1991, (which 
is not of record), and October 7, 1991, (which is of record), 
were also mailed to the appellant.  Also, the evidence fails 
to show that any of the letters were returned to VA as 
undeliverable.  On the contrary, the Board notes that the 
appellant furnished a copy of the October 7, 1991, letter at 
her personal hearing held in July 1999.  

The Board does not doubt the sincerity of the appellant's 
arguments, especially in light of her traveling across the 
country to present her case.  However, based on the 
foregoing, in the instant case, the Board presumes that the 
VA properly discharged their official duties and finds that 
the appellant has offered no evidence to rebut that 
presumption. Warfield, Mindenhall, Ashley, all supra.  
Accordingly, in this case, documentation illustrating that 
proper notification was issued to the appellant is of record, 
i.e., the October 7, 1991 letter, January 1998 CAROLS 
computer print-out.  As such, there is a basis for a finding 
that the 180-day period had expired prior to the appellant's 
December 1996 request for waiver of overpayment in the amount 
of $1,120.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
When applying the presumption of regularity rule, the 
preponderance of the evidence shows that the appellant's 
request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $1,120 was not timely 
filed.  The appeal is denied.


ORDER

The request for a waiver of recovery of an overpayment of 
$1,120 of death pension benefits was not timely filed; the 
appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

